Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant has amended independents claims 1, 8 & 15 , cancelled claims 9-14 & 16-20 and added new dependent claims 21-31.  These amendment and associated arguments has been reviewed and have been found persuasive. Arts rejections issued  the previous office action has been withdrawn. Amendment has also overcome , Double Patenting rejection issued in the previous office action. The case has now been placed in the condition of allowance.. 
				 Allowable Subject Matter
	Claims 1-8, 15, & 21-31 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed on 11/18/2020 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497